Citation Nr: 1705970	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent since November 24, 2009, for right knee patellar chondromalacia with degenerative arthritis and limitation of flexion.

2.  Entitlement to a rating in excess of 20 percent since November 24, 2009, for right knee status post meniscal repair with effusion and instability.

3.  Entitlement to a rating in excess of 20 percent since November 24, 2009, for left knee degenerative arthritis with limitation of flexion.

4.  Entitlement to a rating in excess of 10 percent since November 24, 2009, for left knee degenerative arthritis with limitation of extension.

5.  Entitlement to a rating in excess of 10 percent since November 24, 2009, for left knee meniscal tear with effusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1989 to October 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Columbia, South Carolina, Regional Office (RO). In February 2011, the RO reduced the Veteran's rating for right knee patellar chondromalacia with degenerative arthritis with limitation of flexion. In July 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2014, the Board determined the right knee rating reduction was improper, reinstated the original rating, and remanded the appeal to the RO for additional action. 

The issues of service connection for erectile dysfunction, to include as secondary to the Veteran's posttraumatic stress disorder (PTSD) medication, service connection for a lumbosacral strain, to include as secondary to service-connected bilateral knee disorders, service connection for hypertension, and an increased rating for the Veteran's right shoulder disorder have been raised by the record in November and December 2016 and February 2017 Fully Developed Claim applications, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain a new VA medical examination to clarify whether the Veteran has ankylosis of both knees. In July 2016, he submitted a disability benefits questionnaire (DBQ) completed by a private physician which listed both that he had ankylosis of both his left and right knees and that he had a range of motion of the right knee of 10-110 degrees and range of motion of the left knee of 15-130 degrees. A new VA examination is necessary to clarify.

Additionally, in the December 2016 informal hearing presentation (IHP), the Veteran argued that his knee disability claims should be referred for extraschedular consideration as they severely impact his ability to do his job. Remand is necessary for the RO to consider whether referral for extraschedular consideration is appropriate.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knees examination to obtain an opinion as to the current nature of his left and right knee disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. THE EXAMINER SHOULD EXPRESSLY DISCUSS WHETHER THE VETERAN HAS ANKYLOSIS AS WAS DIAGNOSED IN THE JULY 2016 DBQ COMPLETED BY A PRIVATE PHYSICIAN.

2.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). IN READJUDICATING THE CLAIM, THE RO SHOULD EXPRESSLY CONSIDER WHETHER REFERRAL FOR AN EXTRASCHEDULAR RATING FOR EITHER THE RIGHT AND/OR LEFT KNEE DISABILITY IS APPROPRIATE BASED ON THE EVIDENCE OF RECORD AND THE ARGUMENTS IN THE DECEMBER 2016 IHP THAT THE VETERAN'S KNEE DISABILITIES INTERFERE WITH HIS ABILITY TO DO HIS JOB. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




